Jenkins, P. J.
In accordance with the ruling by the Supreme Court, in answer to questions certified in this case, that the purpose of the Warrisk insurance act of Congress, approved October 6, 1917, as amended June 25, 1918 (40 Stat. 609), “is not merely to protect an allotment, made under the act, from legal process while in the hands of the government, or its agencies, but to preserve the allotment itself from legal process against the beneficiary, except as against the claims of the government itself” (152 Ga. 367, 110 S. E. 4), the judgment of the court below, in rendering judgment for the defendant and in dismissing the garnishment, is

Affirmed.


Stephens and Hill, JJ., concur.